


Exhibit 10.3




FIRST AMENDMENT
TO THE COMPUTER SCIENCES CORPORATION SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN


This AMENDMENT to the Computer Sciences Corporation Supplemental Retirement Plan
(the “Plan”) is effective as of December 31, 2012.


W I T N E S S E T H:


WHEREAS, the board of directors of Computer Sciences Corporation (the “Company”)
has previously approved certain amendments to the Plan;


NOW, THEREFORE, the Plan is hereby amended as follows:


1.Article XXIII, paragraph (f) of the Plan is hereby amended in its entirety as
follows:


(f)    Notwithstanding anything herein to the contrary: no distributions to a
Specified Employee (as hereinafter defined) under Part B of this Supplemental
Plan that are to be made as a result of the Specified Employee’s Separation from
Service for any reason other than the Specified Employee’s death or “disability”
(as such term is defined under Section 409A) shall be made or commence prior to
the date that is the earlier of six months after the date of Separation from
Service or the date of the Participant’s death, or such shorter period that, in
the opinion of such counsel, is sufficient to avoid the imposition of the
additional tax under Section 409A(a)(1)(B) or any other taxes or penalties
imposed under Section 409A (the “Section 409A Taxes”); provided that any
distributions that otherwise would have been payable during such six-month (or
shorter) period, plus interest accrued thereon at a rate equal to the default
rate credited to amounts deferred under the Company’s Deferred Compensation
Plan, as amended (but calculated on a monthly average basis rather than a daily
basis), shall be distributed in lump sum on the first day following the
expiration of such six-month (or shorter) period. For purposes of Part B of this
Supplemental Plan the term “Specified Employee” shall mean any Plan B
Participant who is a “specified employee” (as such term is defined under Section
409A) of the Company. Specified Employees shall be identified as provided in the
Company’s Specified Employee Determination Policy, as amended.


2.
In all other respects, the Plan is hereby ratified and confirmed.



IN WITNESS WHEREOF, the Company has caused this Amendment to be adopted as of
the effective date indicated above.


COMPUTER SCIENCES CORPORATION


By:     /s/ Eduardo J. Nunez
Eduardo J. Nunez
Vice President, Global Compensation & Benefits




